ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
It has now been called to our attention that the indictment before us fails to allege that the offense set forth in paragraph 4 was a like offense or one of the same nature as the primary offense charged. This court has repeatedly held that such is an essential allegation in order to sustain a conviction under Article 62, V.A.C.C.P. The omitted allegation is one of substance, and its omission is fatal. See Lewis v. State, 153 Texas Cr. Rep. 42, 217 S.W. 2d 411; Gallagher v. State, 142 Texas Cr. Rep. 133, 151 S.W. 2d 819; Waltrip v. State, 134 Texas Cr. Rep. 202, 114 S.W. 2d 555; Belton v. State, 130 Texas Cr. Rep. 7, 91 S.W. 2d 728; Arnold v. State, 127 Texas Cr. Rep. 89, 74 S.W. 2d 997; Neece v. State, 62 Texas Cr. Rep. 378, 137 S.W. 919; and Kinney v. State, 79 S.W. 572. See also Willson’s Criminal Forms, 6th Ed., Sec. 2331, p. 480, and 12 Texas Juris., Sec. 405, p. 797; *532and Branch’s Ann. P.C. 2nd Ed., Vol. 1, Sec. 697, p. 679. Accordingly, the judgment of conviction cannot be sustained under Article 62, supra.
I regret that the rule set forth above was not called to the writer’s attention when he wrote on rehearing in Richardson v. State, 159 Texas Cr. Rep. 89, 261 S.W. 2d 585. I have concluded that we were in error in our original opinion in such case insofar as we failed to give application to such rule, and the Richardson case is expressly overruled insofar as it is in conflict with this conclusion.
Appellant’s motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment is now reversed and the cause remanded.